Citation Nr: 1630675	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee, Wisconsin Pension Center


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel









INTRODUCTION

The Veteran served on active duty from January 1945 to November 1946.  He died in October 1990.  His surviving spouse died in May 2013.  The appellant is their daughter.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2013 letter by the Milwaukee VA Pension Center.  

The record before the Board consists of the Veteran's electronic records located within Virtual VA as well as the Veteran's paper claims file.


FINDINGS OF FACT

1.  The Veteran died in October 1990.  His surviving spouse died in May 2013.  The appellant is their daughter

2.  When the Veteran's surviving spouse died, she had no pending claim and there were no VA benefits that she was owed but had not been paid.


CONCLUSION OF LAW

Accrued benefits are not payable to the appellant. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify

In this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.

II. Legal Criteria and Analysis

The pertinent law and regulations governing claims for accrued benefits state that periodic monetary benefits to which a Veteran's surviving spouse was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid will, upon the death of a surviving spouse, be paid to the Veteran's children.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The United States Federal Circuit Court has made it clear that, in order to support a claim for accrued benefits, a claim must have been pending at the time of  death for such benefits, or else be payable under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

The Veteran died in October 1990.  His surviving spouse died in May 2013.  The appellant is their daughter, who contends that her mother filed a claim for death pension with aid and attendance prior to her death and that, therefore, as the Veteran's daughter, the appellant is entitled to accrued benefits payable under that claim.  

Initially, the Board notes that the Veteran's surviving spouse filed a claim for death pension in the year after the Veteran's death, which was denied in June 1991.  She did not appeal that decision and no new and material evidence was received within a year of that decision.  Therefore, the decision became final.  

The appellant asserts that in January 2013, prior to her death, her mother filed another application for death pension with aid and attendance.  Of record is an Application for DIC, Death Pension, and/or Accrued Benefits, signed by the appellant's mother and dated in January 2013.  Also signed and dated in January 2013 is an Appointment of Veterans Service Organization as Claimant's Representative, showing that the appellant's mother wished to appoint The American Legion as her representative.  Unfortunately, the first time these documents were received by VA was in June 2013, along with the appellant's application for accrued benefits.  There is no evidence of record, other than the appellant's contentions, that establishes that the claim for death pension dated in January 2013 was filed in January 2013 or at any time prior to the death of the appellant's mother in May 2013.  Therefore, the Veteran's surviving spouse did not have any claims pending at the time of her death, and there were no existing rating decisions under which she might have been entitled to benefits which were not paid.  See 38 C.F.R. § 3.160(c), (d).  

The Board is sympathetic to the appellant's situation, but in light of the facts, her claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Entitlement to accrued benefits is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


